Case: 21-20190      Document: 00516227613         Page: 1     Date Filed: 03/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           March 7, 2022
                                  No. 21-20190                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Willie Earl Gaderson,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CR-914-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Willie Earl
   Gaderson has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Gaderson’s motion to file a pro se response out of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20190      Document: 00516227613           Page: 2    Date Filed: 03/07/2022




                                     No. 21-20190


   time is GRANTED.         The record is not sufficiently developed to allow us
   to make a fair evaluation of Gaderson’s claim of ineffective assistance of
   counsel; we therefore decline to consider the claim without prejudice to
   collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
   We have reviewed counsel’s brief and the relevant portions of the record
   reflected therein, as well as Gaderson’s response. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.     Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                          2